[Cite as State v. Stull, 2020-Ohio-6654.]




                              IN THE COURT OF APPEALS OF OHIO
                                  SIXTH APPELLATE DISTRICT
                                     SANDUSKY COUNTY


State of Ohio                                   Court of Appeals No. S-20-010

        Appellee                                Trial Court No. 18 CR 1159

v.

Robert A. Stull                                 DECISION AND JUDGMENT

        Appellant                               Decided: December 11, 2020

                                            *****

        Beth A. Tischler, Sandusky County Prosecuting Attorney, and
        Alexis M. Hotz, Assistant Prosecuting Attorney, for appellee.

        Brett A. Klimkowsky, for appellant.

                                            *****

        SINGER, J.

        {¶ 1} Appellant, Robert A. Stull, appeals the August 7, 2019 judgment of the

Sandusky County Court of Common Pleas imposing consecutive sentences. Because the

trial court failed to make required findings before sentencing appellant to consecutive

prison terms, we reverse.
       {¶ 2} Appellant sets forth one assignment of error:

               1. The Trial Court’s sentence of Robert Stull (“Appellant”) violates

       R.C. § 2929.14(C)(4) - and is thus contrary to law - insofar as the Trial

       Court did not make appropriate findings of fact for Appellant to be

       sentenced in a consecutive manner.

                                          Background

       {¶ 3} On November 16, 2018, appellant was indicted in Sandusky County Court of

Common Pleas case No. 18 CR 1159, on 14 counts of rape with specifications for 8 of the

counts that the victim was less than 10 years old, all first-degree felonies and three counts of

gross sexual imposition, third-degree felonies. Ten of these counts involved the same victim.

       {¶ 4} On November 19, 2018, appellant was arraigned and pled not guilty to the

charges. A jury trial was held August 5 and 6, 2019. The jury found appellant guilty of

two counts of rape in violation of R.C. 2907.02, with the specification that the victim was

under the age of ten and two counts of gross sexual imposition in violation of R.C.

2907.05. Appellant was then sentenced to a mandatory term of life without parole each

for the two counts of rape, and five years in prison on each of the gross sexual imposition

offenses “each count to run consecutive to the mandatory life sentence imposed on

Counts 2 and 3.”

       {¶ 5} Appellant appealed, arguing the trial court failed to make all of the findings

required under R.C. 2929.14(C)(4) for consecutive sentences.




2.
                                         Standard

       {¶ 6} The standard of appellate review of felony sentences is set forth in R.C.

2953.08. This court outlined that standard of review in State v. Tammerine, 6th Dist.

Lucas No. L-13-1081, 2014-Ohio-425, as limiting our review to whether there is clear and

convincing evidence to support the trial court’s findings and whether the sentence is

contrary to law.

                                            Law

       {¶ 7} R.C. 2929.14(C)(4) provides:

              If multiple prison terms are imposed on an offender for convictions

       of multiple offenses, the court may require the offender to serve the prison

       terms consecutively if the court finds that the consecutive service is

       necessary to protect the public from future crime or to punish the offender

       and that consecutive sentences are not disproportionate to the seriousness of

       the offender’s conduct and to the danger the offender poses to the public,

       and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of the




3.
       multiple offenses so committed was so great or unusual that no single prison

       term for any of the offenses committed as part of any of the courses of

       conduct adequately reflects the seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

       {¶ 8} In State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659,

¶ 29, the court held:

              When imposing consecutive sentences, a trial court must state the

       required findings as part of the sentencing hearing * * *. And because a

       court speaks through its journal * * * the court should also incorporate its

       statutory findings into the sentencing entry. However, a word-for-word

       recitation of the language of the statute is not required, and as long as the

       reviewing court can discern that the trial court engaged in the correct

       analysis and can determine that the record contains evidence to support the

       findings, consecutive sentences should be upheld.

                                  Argument and Analysis

       {¶ 9} Appellant asserts the trial court failed to find make any of the findings

required pursuant to R.C. 2929.14(C)(4). After reviewing the sentencing hearing, we

agree. The trial court proceeded to sentencing after giving appellant the opportunity to




4.
make a statement, sentenced appellant, advised appellant of his obligation to register as a

Tier III sex offender and his right to appeal and postrelease control.

              Court: Mr. Stull, did you wish to make a statement?

              Mr. Still: No.

              Court: The penalty on a Rape, a first degree felony Rape involving a

       minor under the age of 10 is mandatory life imprisonment without parole.

       You have been found guilty on Counts 2 and 3, which are both first degree

       felony Rape convictions, victim, [K.D.], being under the age of 10 at the

       time of the offense, the Court imposes a sentence of life in prison without

       parole, which is a mandatory sentence.

              As to the Gross Sexual Imposition convictions, Counts 14 and 17,

       Count 14 involved [W.S.], Count 17 involved [S.S].

              Mr. Walz: [S.S.] (different name), Judge.

              Court: [S.], I’m sorry. Those convictions are third degree felonies,

       maximum imprisonment up to 60 months, five years. The Court imposes

       five years prison on Count 14, five years prison on Count 17, each count to

       run consecutive to the mandatory life sentence imposed on Counts 2 and 3.

       {¶ 10} Appellee argues that the trial court made the required findings and the

record supports those findings. Appellee does not indicate where in the record of the

sentencing hearing the trial court made any findings. Appellee argues that the record

supports the findings.




5.
       {¶ 11} Appellee also urges us to look at the sentencing entry, which states:

                 The court hereby finds that consecutive sentences in this matter are

       required pursuant to R.C.2929.14 (C) (4), this sentence is not

       disproportionate to the seriousness of the offenders conduct and to the

       danger the offender possess to the public, the court finds that the crime is a

       multiple offense and at least two of the multiple offenses were committed

       as part of one or more courses of conduct, and harm caused by the multiple

       offenses so committed was so great or unusual that no single prison term

       for any of the offenses committed as part of any courses of conduct

       adequately reflects the seriousness of the offender’s conduct.

       {¶ 12} This too is inadequate. Appellee conceded that in the sentencing entry the

trial court failed to find that consecutive sentences were necessary to protect the public

from future crime or to punish the appellant.

       {¶ 13} Appellee suggests that a remand to the trial court for a nunc pro tunc entry

including the omitted findings could be made. We reject that recommendation.

       {¶ 14} We therefore find the record does not support the conclusion that the trial

court made all findings required by R.C. 2929.14(C) at the time it imposed consecutive

sentences. We further find appellant’s sentence is contrary to law. Thus, this matter must

be remanded for a new sentencing hearing. Accordingly, appellant’s assignment of error

is well-taken.




6.
       {¶ 15} The sentence of the Sandusky County Court of Common Pleas is vacated

and the matter remanded to the trial court for resentencing. Appellee is ordered to pay the

costs of this appeal pursuant to App.R. 24.

                                                             Judgment reversed, sentence
                                                            vacated and matter remanded.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




7.